DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks April 19, 2022. Claims 59, 64, 72, 75, and 77 have been amended. Accordingly, claims 59-78 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed April 19, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response, filed April 19, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
Allowable Subject Matter
5.	Claims 59-78 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Banga et al. (US 8,041,761) and Dostert et al. (US 2006/0143359) are generally directed to various aspects of enabling gradual transitioning of a server, such as a filer, to a new security domain and/or IP address scheme, wherein a single physical platform may comprise multiple logical servers, such as virtual filers (vfilers), that simultaneously participate in different security domains and IP address schemes, and each logical server is allocated its own set of storage resources, such as volumes and qtrees, and network resources, such as network addresses, and additionally, a common set of storage resources may store a data set that is accessible to logical servers that participate in the different security domains and/or IP address schemes; and monitoring operation of virtual machines. 
However, in consideration of the Applicant’s submission of claim amendments with remarks on April 19, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“receive indication of an application to be executed by the AES on behalf of a user account;” and “receive, via a browser-based interface, a request to reserve execution time on virtual machines used by the user account; and execute the application on behalf of the user account on one or more virtual machines in the group using the reserved execution time” as specified in claim 59.
Similar limitations are included in claims 72 and 77.
Dependent claims 60-71, 73-76, and 78 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473